884 So.2d 1038 (2004)
James RILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-3773.
District Court of Appeal of Florida, Fourth District.
October 13, 2004.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
James Riley appeals his adjudications of guilt for violation of probation following guilty pleas to attempted second degree murder, fleeing a police officer, and driving with a suspended license. He was sentenced to twenty-seven years in prison.
Appellant's assistant public defender filed a motion to withdraw as counsel and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the state has no objection to the motion.
Review of the briefs and record on appeal reveals no issues of arguable merit. However, we find no record of a written order of revocation of probation other than a court disposition sheet. Therefore, we affirm the revocation of probation and resulting sentence, but remand for entry of a written order revoking probation and specifying which conditions appellant was found to have violated. See Campbell v. State, 776 So.2d 1036, 1037 (Fla. 4th DCA 2001); Walker v. State, 710 So.2d 747, 747 (Fla. 4th DCA 1998).
AFFIRMED, but REMANDED.
STONE, WARNER and TAYLOR, JJ., concur.